Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2022 has been entered.
 
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Election/Restriction
Claim 20 remains withdrawn from consideration as being a non-elected invention.
Claim Objections
It should be noted that in claim 9, line 1, “is” would preferably read “are”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over the Ye et al. reference evidenced by Zhang et al
Ye et al. disclose a catalyst comprising a Mn/SSZ-13 (CHA aluminosilicate) molecular sieve effective for NOx reduction as claimed in the instant application.  The reference indicates that Cu/SSZ-13 is known in the art to provide NOx conversion rates approaching 100% in a temperature range of 200-450C.  Extension of the active temperature window for NOx catalysts is a motivating factor in this art.  Ye et al. indicate that studies loading SSZ-13 with Mn “can be expected to extend the low temperature threshold of SCR activity”.  It would have been obvious to the artisan practicing in this art to apply both Cu and Mn to SSZ-13 (or even to use them separately in admixture) because of the knowledge set forth in this reference indicating the desirability of 

The Ye et al. reference tests Mn in broad weight percentages from 0.9-28.9 wt.%, but indicates a preference in the amount of 4.74 wt.%, right in the middle of applicant’s claimed range.  See table 1.
The reference indicates that the comparative Cu-SSZ-13 is made in accordance with prior art.  The document referenced is Zhang, wherein the wt.% of Cu in the SSZ-13 varies from 1.0-2.4.  See Table 1 of Zhang et al. This amount combined with the 4.74 wt.% of the Mn meets the combined weight of the metals claimed herein and the amount of copper.  Additionally, these amounts frequently result in a ratio of Cu to Mn within the claimed range.  Ye et al. provide synthesis gel ratios of ingredients, and they clearly indicate that a ratio commensurate with the instant claims is achieved.  In any event, the skilled routineer in this field knows that the Si/Al ratio is related to the hydrothermal stability of the zeolites employed in NOx reactions.  The higher the ratio, the better the thermal stability.  As a result, the ordinarily skilled artisan would not find it unobvious to employ zeolites with very high SAR as claimed herein and there is significant art teaching this expectation on record in this application.  SARs in combination with the amounts of copper and manganese will also result in a ratio of copper and manganese to aluminum of less than 1.
As a result, Ye et al. are considered to disclose the obviousness of applying both Cu and Mn to SSZ-13, with the expectation of achieving improved results in the lower temperature range of the process.
.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. as applied to claim 1 above, and further in view of US 2013/0136677 to Chandler et al.
The additional claims require compositing the catalyst with a substrate (i.e. coating) to form a catalyst article, using the composition/article in combination with further catalysts comprising copper or iron exchanged molecular sieves and platinum group metal.  These recited organizations of multiple catalysts having multiple functions in the remediation of exhaust gases are notoriously well-known expedients in this area of technology.
Chandler et al. are relied upon merely to show that such features and organizations are commonly employed rather than being inventive concepts.  Chandler et al. disclose the potential of employing two different zeolites in blended, zoned or layered articles as claimed herein, which results in a second iron-containing zeolite being employed “downstream” of the first composition or in a “top layer” (it should be noted that this organization is common due to the recognition in the art that copper containing zeolites and iron containing zeolites function independently with respect to the temperature of the encountered gases and are placed accordingly).  The artisan practicing in this field would be motivated to employ an additional iron containing molecular sieve material because this material would be expected to expand the 
Accordingly, it would have been obvious for the artisan in possession of the Zhao et al. catalyst combination to place it on a substrate and employ it is an organized catalyst system as claimed in the instant application because Chandler et al. indicate that this system is a commonly used expedient in the art of NOx remediation.  
See particularly the abstract, the figures, paragraphs [0013]-[0019], [0024]-[0032], [0047]-[0052], [0056]-[0059], [0070], [0085] and the examples of Chandler et al.
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.
Response to Arguments
Applicant's arguments filed February 8, 2022 are moot in view of the new grounds of rejection set forth herein.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732